Citation Nr: 9922294	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently rated 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1973 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a February 1993 rating decision by the Chicago, Illinois 
Regional Office (RO).  In April 1996 the case was remanded 
for further development.  In December 1998, the RO increased 
the rating for the service-connected low back disorder to 20 
percent, effective November 18, 1998.  Despite this award, 
the appeal as to the increased rating issue remains before 
the Board in light of the decision of the United States Court 
of Appeals for Veterans Claims (Court) in  AB v. Brown, 
6 Vet. App. 35, 38 (1993), that a rating decision issued 
after a notice of disagreement which grants less than the 
maximum rating available does not "abrogate the pending 
appeal."  The veteran has not expressed disagreement with the 
effective date of the increased rating.  


FINDING OF FACT

The veteran's service-connected low back disorder is 
manifested by no more than moderate limitation of motion; 
severe intervertebral disc syndrome or severe lumbosacral 
strain is not demonstrated.


CONCLUSION OF LAW

A rating in excess of 20 percent for the veteran's service 
connected low back disorder is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §4.71a, Codes 
52925293, 5295 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By a rating decision in July 1977, the RO granted service 
connection, and assigned a 20 percent rating, for residuals 
of a low back injury based on service medical records showing 
treatment for recurrent back pain and a June 1977 VA 
examination report which revealed the veteran wore a back 
brace and had significant limitation of motion.  The rating 
was reduced to 10 percent in July 1981.

On VA examination in January 1993 there were no postural 
abnormalities or fixed deformities, and musculature of the 
back was symmetric.  Range of motion of the lumbar spine 
showed 80 degrees of forward flexion, backward extension to 
20 degrees, lateral flexion to 30 degrees, bilaterally, and 
rotation to 20 degrees, bilaterally.  There was low back pain 
with straight leg raising to 70 degrees bilaterally.  There 
was pain on extension to 20 degrees.  There was no evidence 
of neurological involvement.  Clinical testing was 
unremarkable except for questionable mild L5-S1 
spondylolisthesis, grade I.  The diagnosis was chronic low 
back pain/sciatica - possible instability.  

At a hearing before a traveling Member of the Board in 
January 1994, the veteran, testified that his original back 
injury was incurred in a parachute jump in 1974.  Medication 
had not alleviated his back pain.  He used to wear a back 
brace, but it was taken from him and he was not issued 
another.  He occasionally used a cane, in part for a 
nonservice-connected knee disorder.  He testified that he had 
a constant, sharp, pin-like pain down both legs into his 
toes.  Prolonged standing or walking more than half a block 
caused pain.  The veteran testified that repeated absences 
due to his back disability caused him to lose jobs and that 
he was unemployed, but enrolled in vocational training for 
janitorial services.  He was able to perform some household 
chores.  

The RO attempted to obtain the veteran's records from the 
Social Security Administration (SSA).  SSA responded that the 
veteran was not receiving any benefits, and that there were 
no medical records available.  Also, the veteran did not 
respond to the RO's June and September 1996 requests for 
information regarding other health care providers who have 
treated his service-connected back disorder.  

On VA examination in May 1998 the veteran complained of pain 
but no paresthesia of the lower extremities and there were no 
reports of flare-up.  He reported difficulty arising from a 
sitting position and that prolonged sitting, or walking for 
more than a block and a half, aggravated the pain.  He 
reported night pain and pain with weather changes.  Range of 
motion studies showed forward flexion limited to 80 degrees 
with pain.  Extension was to 35 degrees, lateral flexion was 
to 40 degrees, bilaterally and rotation was to 35 degrees, 
bilaterally.  There was tightness at terminals of ranges of 
motion and throbbing of the low back at rest.  There was 
tenderness along the spinous processes of the lumbar spine 
but no paraspinal tenderness.  Straight leg raising was 
negative bilaterally, and the veteran was able to heel-toe 
walk without difficulty.  Strength in the lower extremities 
was normal.  There was numbness in the left lateral calf to 
lateral border of foot.  Tinel's sign was positive over the 
common peroneal nerve at the knee.  There was no paresthesia 
at the first web space.  The examiner noted that there was no 
additional limitation of motion due to pain, fatigue, 
weakness, lack of endurance or during flare-ups.  There was 
no evidence of spasm or weakness.  There were no postural 
abnormalities or fixed deformity, and musculature of the back 
was normal.  X-rays showed mild degenerative joint disease of 
the L5 facet joints.  The clinical impression was chronic low 
back pain with evidence of facet arthritis of the lumbosacral 
arthritis and left common peroneal nerve impingement.  The 
examiner noted that there was no evidence presently that the 
veteran sustained any neurological damage during parachute 
jumps or that he developed damage as a result of the 
residuals from such injury.

On neurological evaluation the veteran complained of 
intermittent numbness or tingling of the left lateral leg 
below knee and some weakness in the foot.  The veteran 
reported improvement of the back pain on non-steroidal anti-
inflammatory medication.  On examination there was 
paresthesia of the left leg below the knee in peroneal nerve 
distribution and pain over the lateral leg below the knee 
into the dorsal surface of the foot.  Motor strength was 5/5 
throughout except for left foot eversion which was 4/5.  The 
veteran had difficulty standing on his left heel and toes.  
There was no evidence of atrophy.  The diagnosis was mild 
left peroneal neuropathy secondary to mechanical factors 
(crossing legs).  The examiner concluded that it was not due 
to service injury or parachute jump and that there was no 
neurological damage secondary to parachute jumps.  

VA examination of the lumbar spine in November 1998 showed 
flattening of the lordotic curvature and tenderness of the 
lumbar spine area with muscle spasm on bending, forward and 
downward.  On range of motion studies, flexion was to 75 
degrees with pain, 65 degrees without pain; backward 
extension was to 30 degrees with pain and 25 degrees without.  
Lateral flexion was to 20 degrees with pain and 10 degrees 
without.  Straight leg raising was to 30 degrees bilaterally, 
with pain.   X-rays did not show any lumbosacral 
abnormalities.  The diagnosis was low back pain with 
degenerative disc disease with radiculopathy of the bilateral 
lower extremities.  

Analysis

The veteran's increased rating claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet.App.  269 (1992).  The Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required in 
order to comply with 38 U.S.C.A. § 5107(a). It is noteworthy 
that the United States Court of Veterans Appeals - now the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where entitlement to compensation has already 
been established, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The veteran's lumbar spine disability is currently rated 
under Code 5292 for limitation of lumbar motion.  A 20 
percent rating is assigned where there is moderate limitation 
of motion and a 40 percent rating will be assigned when there 
is severe limitation of motion.  38 C.F.R. § 4.71a, Code 
5292.

The most recent medical evidence, the report of a VA 
examination in November 1998 shows the veteran had lumbar 
flexion of 75 degrees and 30 degrees of extension.  Right and 
left lateral bending were limited to 20 degrees.  There was 
pain on all the ranges of motion.  This limitation is no more 
than moderate in extent, and warrants a rating no greater 
than 20 percent.  38 C.F.R. § 4.71a, Code 5292.  

The low back disorder may alternatively be rated under Code 
5295, as lumbosacral strain.  Under Code 5295, the next 
higher, 40 percent, rating is warranted when the lumbosacral 
strain is severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The evidence of record does not show the 
symptoms required for a 40 percent rating under Code 5295, so 
an alternative rating under that code would not benefit the 
veteran.  

The disorder may also be rated under Code 5293, which 
pertains to intervertebral disc syndrome.  A 40 percent 
rating, assigned when the disorder is severe, requires 
evidence of recurring attacks with intermittent relief.   In 
the instant case, the competent medical evidence, including 
the recent VA examination report, shows straight leg raising 
was to 30 degrees bilaterally and positive for pain, but 
otherwise no significant neurological involvement was noted.  
Any disc syndrome is no more than moderate; and thus, 
application of Code 5293 would not result in the assignment 
of a higher rating.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to recognize further functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, here the current 20 percent rating adequately 
compensates the veteran for his limitation of motion and 
functional loss.  The Board notes that further restrictions 
due to pain noted on VA examination in November 1998, i.e., 
painless flexion to 65 degrees, only; painless extension to 
25 degrees, only; and painless rotation to 10 degrees, only 
still reflect no more than moderate limitation of motion.  
Even with consideration of factors such as pain and 
exacerbation on use, severe limitation of motion, severe 
lumbosacral strain, or severe disc disease is not shown. 

Consideration has also been given to assigning an 
extraschedular rating  An extraschedular evaluation is 
appropriate where the schedular evaluation is found to be 
inadequate.  The governing norm is that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1998).  The veteran is currently 
unemployed but was in vocational training for a position in 
janitorial services, and symptoms associated with back 
disability do not require frequent hospitalizations.  Rather, 
the evidence shows that the veteran is able to function well 
despite his service-connected back disability.  Thus, an 
extraschedular rating is not warranted.  The Board has 
considered the veteran's hearing testimony in making this 
decision and considers the testimony credible insofar as the 
veteran described his symptoms and beliefs in the merits of 
his claim.  However, as a layperson, he is not competent to 
make medical determinations  


ORDER

A rating in excess of 20 percent for a low back disorder is 
denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

